ACCEPTED
                                                                                              03-15-00022-CV
                                                                                                     4862461
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         4/13/2015 1:01:04 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK


                           CASE NO. 03-15-00022-CV
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                         IN THE THIRD COURT OF APPEALS               4/13/2015 1:01:04 PM
                                AT AUSTIN, TEXAS                       JEFFREY D. KYLE
                                                                             Clerk


 BEACON HILL STAFFING GROUP, LLC; CODY COX; and BRANNON ROSS

                                       Appellants,

                                               v.

                                    KFORCE, INC.,

                                        Appellee.


         On Appeal from the 98th Judicial District Court of Travis County, Texas
                             Cause No. D-1-GN-14-004781


                JOINT MOTION TO DISMISS WITH PREJUDICE


TO THE HONORABLE COURT OF APPEALS:

       Appellants Beacon Hill Staffing Group, LLC, Cody Cox, and Brannon Ross

(“Appellants”) and Appellee Kforce, Inc., (“Appellee”), respectfully moves for the entry of

an agreed order of dismissal with prejudice.




                                               1
                                              I.

       Appellants and Appellee have resolved all issues between them. The parties hereby

request the dismissal with prejudice of the above-styled and numbered case with each party

bearing its respective costs and attorneys’ fees.

                                             II.

       WHEREFORE, Appellants Beacon Hill Staffing Group, LLC, Cody Cox, and

Brannon Ross and Appellee Kforce, Inc., request that all claims asserted on appeal be

dismissed with prejudice, with costs of court to be borne by the party incurring same.

                                           Respectfully submitted,

                                           /s/ Rick L. Lambert
                                           Rick L. Lambert
                                           State Bar No. 11844725
                                           Rick.lambert@uwlaw.com
                                           Jennie C. Knapp
                                           State Bar No. 24069350
                                           jennie.knapp@uwlaw.com
                                           UNDERWOOD LAW FIRM, P.C.
                                           500 S. Taylor, Suite 1200, LB 233
                                           Amarillo, Texas 79105

                                           ATTORNEYS FOR APPELLANTS


                                           /s/ Bruce A. Griggs
                                           Bruce A. Griggs
                                           State Bar No. 08487700
                                           bruce.griggs@ogletreedeakins.com
                                           Martin A. Rodriguez
                                           State Bar No. 24071129
                                           martin.rodriguez@ogletreedeakins.com
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                           301 Congress Avenue, Ste. 1150
                                           Austin, Texas 78701
                                           512-344-4700


                                              2
                                           512-344-4701 (Fax)
                                           ATTORNEYS FOR APPELLEE



                               CERTIFICATE OF SERVICE

       I hereby certify that I have this 13th day of April 2015, a true and correct copy of the
foregoing was sent to the following:

       Via Email
       Rick L. Lambert - Rick.Lambert@uwlaw.com
       Jennie C. Knapp – jennie.knapp@uwlaw.com
       UNDERWOOD LAW FIRM, P.C.
       1008 Macon Street, Suite 101
       Fort Worth, Texas 76102

                                            /s/ Bruce A. Griggs
                                           Bruce A. Griggs

                                                                                      20854104.1




                                              3